































SNAP2 CORPORATION AND SUBSIDIARIES
UNAUDITED PRO FORMA CONDENSED CONSOLIDATED
FINANCIAL STATEMENTS
MARCH 31, 2004


































 
 

--------------------------------------------------------------------------------

 

 
SNAP2 CORPORATION AND SUBSIDIARIES
INDEX TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED
FINANCIAL STATEMENTS



 




PAGE(S)




Introduction to Unaudited Pro Forma Condensed Consolidated
Financial
Statements                                                                                                                                                                           
1


Balance Sheet - March 31,
2004                                                                                                                                                                        
2


Statement of Operations for the six months ended
March 31,
2004                                                                                                                                                                                    
3


Statement of Operations for the year ended September 30,
2003                                                                                                               
4


Notes to Financial
Statements                                                                                                                                                                         
5


 

 
 
 

--------------------------------------------------------------------------------

 
 
SNAP2 CORPORATION AND SUBSIDIARIES
INTRODUCTION TO UNAUDITIED PRO FORMA CONDENSED
CONSOLIDATED FINANCIAL STATEMENTS


On April 19th 2004 The Company (the Purchaser) acquired the assets of Call Now
America Prepaid LLC (the Seller) in a stock-for-assets acquisition. As part of
the Asset Purchase Agreement (the Agreement) The Purchaser acquired all assets
of The Seller including (1) all contracts and purchase orders entered into by
the Seller as of the Agreement date, (2) all contracts and purchase orders
entered into by the Seller prior to the closing date, and (3) the Seller’s
distribution channel. The distribution channel was purported at the time of sale
to possess existing business relationships with more than 300,000 retail
locations.


In exchange for all the assets of the Seller, the Purchaser conveyed 3,000,000
shares of its common stock worth $1,620,000. As part of The Agreement, the
Seller was granted the right to purchase an additional 2,000,000 shares of the
Purchaser in two separate transactions of 1,000,000 shares each, governed as
follows, per the language of the Agreement:


Seller shall have the right to purchase 1,000,000 shares of Snap2 Corporation’s
restricted common stock at $0.25 per share upon the Purchaser successfully
acquiring 25,000 sales locations utilizing the assets purchased in this
agreement. Additionally, Seller shall have the right to purchase an additional
1,000,000 shares of Snap2 Corporation’s restricted common stock at $0.25 per
share upon the Purchaser successfully acquiring an additional 25,000 sales
locations (total of 50,000) utilizing the assets purchased in this agreement.




The accompanying unaudited pro forma condensed consolidated balance sheet as of
March 31, 2004 has been presented with its consolidated subsidiaries at March
31, 2004. The unaudited pro forma condensed consolidated statements of
operations for the six months ended March 31, 2004 purport what the acquisition
would look like. The year ended September 30, 2003 has been presented as if the
acquisition had occurred October 1, 2002.


The unaudited pro forma condensed consolidated statements do not necessarily
represent the actual results that would have been achieved had the companies
been combined at the beginning of the year, nor may they be indicative of future
operations. These unaudited pro forma condensed financial statements should be
read in conjunction with the companies’ respective historical financial
statements and notes included thereto.






 
 
1

--------------------------------------------------------------------------------

 
 

 
SNAP 2 CORPORATION AND SUBSIDIARIES
CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED)

YEAR ENDED SEPTEMBER 30, 2003




                   
Snap2
 
Call Now America
 
 
 
 
 
Corporation
 
Prepaid Company LLC
 
Pro Forma
 
 
             
OPERATING REVENUE
 
$
-
 
$
149,162
 
$
149,162
                       
COST OF OPERATIONS
   
-
   
137,139
   
137,139
                       
GROSS PROFIT
   
-
   
12,023
   
12,023
                       
OPERATING EXPENSES
                   
Consulting fees
   
230,000
   
-
   
230,000
 
General and administrative
   
6,000
   
10,123
   
16,123
                       
Total operating expenses
   
236,000
   
10,123
   
246,123
                                             
OPERATING INCOME (LOSS)
   
(236,000
)
 
1,900
   
(234,100
)
                     
OTHER INCOME (EXPENSE)
                   
Interest expense
   
-
   
-
   
-
 
Impairment
         
-
   
-
 
Total other income (expense)
   
-
   
-
   
-
                       
INCOME (LOSS) BEFORE INCOME TAXES
   
(236,000
)
 
1,900
   
(234,100
)
Provision for income taxes
   
-
   
-
   
-
                       
LOSS FROM CONTINUING OPERATIONS
   
(236,000
)
 
1,900
   
(234,100
)
                     
DISCONTINUED OPERATIONS
                   
Income (loss) from discontinued operatons (net)
   
218,925
   
-
   
218,925
 
Gain (loss) on disposal of business
   
(128,549
)
 
-
   
(128,549
)
Net Income (loss) before provisions income taxes
   
(145,624
)
 
1,900
   
(143,724
)
                     
Provision for income taxes
   
-
   
-
   
-
                       
NET INCOME (LOSS)
 
$
(145,624
)
$
1,900
 
$
(143,724
)
                     
BASIC AND DILUTED INCOME (LOSS) PER SHARE
                   
Basic from continuing operations
 
$
(0.09
)
     
$
(0.09
)
Diluted from continuing operations
 
$
(0.09
)
     
$
(0.09
)
Basic from discontinued operations
 
$
0.08
       
$
0.08
 
Diluted from discontinued operations
 
$
0.08
       
$
0.08
 
Basic from disposal
 
$
(0.05
)
     
$
(0.05
)
Diluted from disposal
 
$
(0.05
)
     
$
(0.05
)
                     
WEIGHTED AVERAGE NUMBER OF BASIC
   
2,661,395
         
2,661,395
 
COMMON SHARES OUTSTANDING
                                         
WEIGHTED AVERAGE NUMBER OF DILUTED
   
2,661,395
         
2,661,395
 
COMMON SHARES OUTSTANDING
                                         
The accompanying notes are an integral part of the condensed consolidated
financial statements.


 
 
2

--------------------------------------------------------------------------------

 
 
SNAP 2 CORPORATION AND SUBSIDIARIES
CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED)

FOR THE SIX MONTHS ENDED MARCH 31, 2004




   
Snap2
 
Call Now America
 
 
 
 
 
Corporation
 
Prepaid Company LLC
 
Pro Forma
                 
OPERATING REVENUE
 
$
-
 
$
97,863
 
$
97,863
                       
COST OF OPERATIONS
   
-
   
67,870
   
67,870
                       
GROSS PROFIT
   
-
   
29,993
   
29,993
                       
OPERATING EXPENSES
                   
Consulting fees
   
840,000
   
17,267
   
857,267
 
General and administrative
   
80
   
11,982
   
12,062
                       
Total operating expenses
   
840,080
   
29,249
   
869,329
                                             
OPERATING INCOME (LOSS)
   
(840,080
)
 
744
   
(839,336
)
                     
OTHER INCOME (EXPENSE)
                   
Interest expense
   
-
   
-
   
-
 
Impairment
   
(3,200,000
)
 
-
   
(3,200,000
)
Total other income (expense)
   
(3,200,000
)
 
-
   
(3,200,000
)
                     
INCOME (LOSS) BEFORE INCOME TAXES
   
(4,040,080
)
 
744
   
(4,039,336
)
Provision for income taxes
   
-
   
-
   
-
                       
LOSS FROM CONTINUING OPERATIONS
   
(4,040,080
)
 
744
   
(4,039,336
)
                     
DISCONTINUED OPERATIONS
                   
Income (loss) from discontinued operatons (net)
   
-
   
-
   
-
 
Gain (loss) on disposal of business
   
-
   
-
   
-
 
Net Income (loss) before provisions income taxes
   
(4,040,080
)
 
744
   
(4,039,336
)
                     
Provision for income taxes
   
-
   
-
   
-
                       
NET INCOME (LOSS)
 
$
(4,040,080
)
$
744
 
$
(4,039,336
)
                     
BASIC AND DILUTED INCOME (LOSS) PER SHARE
                   
Basic from continuing operations
 
$
(0.02
)
     
$
(0.02
)
Diluted from continuing operations
 
$
(0.02
)
     
$
(0.02
)
Basic from discontinued operations
 
$
-
       
$
-
 
Diluted from discontinued operations
 
$
-
       
$
-
 
Basic from disposal
 
$
-
       
$
-
 
Diluted from disposal
 
$
-
       
$
-
                       
WEIGHTED AVERAGE NUMBER OF BASIC
   
43,261,283
         
43,261,283
 
COMMON SHARES OUTSTANDING
                                         
WEIGHTED AVERAGE NUMBER OF DILUTED
   
43,261,283
         
43,261,283
 
COMMON SHARES OUTSTANDING
                                         
The accompanying notes are an integral part of the condensed consolidated
financial statements.




 
3

--------------------------------------------------------------------------------

 


SNAP 2 CORPORATION AND SUBSIDIARIES
CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED)

FOR THE SIX MONTHS ENDED MARCH 31, 2004



   
Snap2
 
Call Now America
 
 
 
Pro Forma
 
 
 
Corporation
 
Prepaid Company LLC
 
Adjustment
     
ASSETS
                                                     
CURRENT ASSETS
                         
Cash and cash equivalents
 
$
7,020
 
$
12,800
 
$
-
 
$
19,820
 
Accounts Receivable
         
8,325
         
8,325
 
Inventory
         
15,440
         
15,440
                             
Total Current Assets
   
7,020
   
36,565
   
-
   
43,585
                             
OTHER ASSETS
                         
Goodwill
   
-
   
-
   
1,619,350
   
1,619,350
                             
Total Other Assets
   
-
   
-
   
1,619,350
   
1,619,350
                             
TOTAL ASSETS
 
$
7,020
 
$
36,565
 
$
1,619,350
 
$
1,662,935
                                                         
LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT)
                                                     
CURRENT LIABILITIES
                         
Note payable
 
$
84,000
 
$
-
 
$
-
 
$
84,000
 
Officer loan
   
12,000
               
12,000
 
Accounts payable and accrued liabilities
   
31,000
   
35,915
         
66,915
                             
Total Current Liabilities
   
127,000
   
35,915
   
-
   
162,915
                             
LONG TERM LIABILITIES
                                                     
Commitments
   
631,556
               
631,556
                                                         
Total Long Term Liabilities
   
631,556
   
-
   
-
   
631,556
                             
STOCKHOLDERS' EQUITY (DEFICIT)
                                                     
Preferred stock, $.001 par value; 20,000,000 shares
                         
authorized; 0 shares issued and outstanding
                         
Common stock, $.001 par value; 50,000,000 shares
                         
authorized; 45,094,250 shares issued and outstanding
   
45,094
         
3,000
   
48,094
 
Additional paid-in capital
   
6,050,863
         
1,616,350
   
7,667,213
 
Accumulated earnings (deficit)
   
(6,847,493
)
 
650
         
(6,846,843
)
                           
Total stockholders' equity (deficit)
   
(751,536
)
 
650
   
1,619,350
   
868,464
                             
TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT)
 
$
7,020
 
$
36,565
 
$
1,619,350
 
$
1,662,935
 




 
4

--------------------------------------------------------------------------------

 

 
SNAP2 CORPORATION AND SUBSIDIARIES
NOTES TO THE UNAUDITED PRO FORMA CONDENSED CONSOLIDATED
FINANCIAL STATEMENTS






The following unaudited pro forma adjustments are included in the accompanying
unaudited pro forma condensed consolidated balance sheet as of March 31, 2004
and the unaudited pro forma condensed consolidated statements of operations for
the six months ended March 31, 2004 and for the year ended September 30, 2003,
to reflect the combination of Snap2 Corporation and Call Now America Prepaid
Company, L.L.C.



A.  
To record the issuance of stock and purchase of the Company’s assets.




 
 

 
 
5

--------------------------------------------------------------------------------

 





 